EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement (No. 333-179995) on Form S-8 of UIL Holdings Corporation of our report dated July 12, 2012, relating to our audit of the financial statements and supplemental schedules of The Southern Connecticut Gas Company Target Plan, which appears in this Annual Report on Form 11-K of The Southern Connecticut Gas Company Target Plan for the year ended December 31, 2011. /s/ Baker Newman & Noyes Portland, Maine Limited Liability Company July 12, 2012
